983 F.2d 1067
142 L.R.R.M. (BNA) 2384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ERNIE'S CONCRETE CONSTRUCTION, INC., Respondent.
No. 92-6483.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1992.

Before KENNEDY and BATCHELDER, Circuit Judges, and ENGEL, Senior Circuit Judge.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Ernie's Concrete Construction, Inc., Detroit, Michigan, its officers, agents, successors, and assigns, enforcing its order dated September 9, 1992, in Case No. 7-CA-33323, and the Court having considered the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Ernie's Concrete Construction, Inc., Detroit, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

4
(a) Failing and refusing to honor the terms of its 1991--1992 AGC agreement by failing to make contractually required fringe benefit payments.


5
(b) Failing to provide requested information to the Delinquency Committee.


6
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


7
2. Take the following affirmative action necessary to effectuate the policies of the Act.


8
(a) Honor the terms of the 1991--1992 AGC agreement by making contractually required fringe benefit payments.


9
(b) Make whole unit employees for any loss of benefits or other expenses suffered as a result of the Respondent's failure to make contractually required fringe benefit contributions.


10
(c) Provide the Delinquency Committee, on behalf of the Union, payroll records, including employee earning records, Forms W-2, W-3, 1099 and MESC Form 1017, for the period of January 1989 to date.


11
(d) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amounts due under the terms of this Judgment.


12
(e) Post at its facility in Detroit, Michigan, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


13
(f) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

14
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


15
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

16
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


17
WE WILL NOT refuse to bargain with the State of Michigan Laborers' District Council, Local 334 and Local 1076 of the Laborers' International Union of North America, AFL--CIO, as the limited exclusive bargaining representative of our employees in the following appropriate unit:


18
All full-time and regular part-time laborers, but excluding guards and supervisors as defined in the Act.


19
WE WILL NOT fail or refuse to honor all the terms of our AGC agreement by failing to make contractually required fringe benefit payments.


20
WE WILL NOT refuse to supply the Laborers' Fringe Benefit Funds Joint Delinquency Committee, on behalf of the Union, all the information that is necessary and relevant to its role on behalf of the Union, the limited exclusive bargaining representative of our unit employees.


21
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


22
WE WILL honor all the terms and conditions of our AGC contract by making all contractually required fringe benefit contributions.


23
WE WILL make our unit employees whole for any loss of benefits or other expenses suffered as a result of our failure to make all contractually required fringe benefit contributions.


24
WE WILL provide the Delinquency Committee payroll records, including employee earning records, Forms W-2, W-3, 1099 and MESC Form 1017, for the period of January 1989 to date.


25
ERNIE'S CONCRETE CONSTRUCTION, INC.


26
(Employer)


27
Dated __________ By ______________________________


28
(Representative)


29
(Title)


30
This is an official notice and must not be defaced by anyone.


31
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313--226--3219.